452 F.2d 1015
Charles Ray TIPPITT, Petitioner-Appellant,v.J. J. CLARK, Warden, and U. S. Board of Parole, Respondents-Appellees.
No. 71-2616.
United States Court of Appeals,Fifth Circuit.
Jan. 19, 1972.

Charles R. Tippitt, pro se.
John W. Stokes, Jr., U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondents-appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Appeal dismissed.1  Weiss v. United States Board of Parole, 451 F.2d 1346 (5th Cir. 1971); Nelson v. United States, 443 F.2d 75 (5th Cir. 1971).



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981